Case 2:19-cv-04711-WB Document 1 Filed 10/10/19 Page 1 of 11

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither
provided by local rules of court. This form, approved by the Judicial Con
purpose of initiating the civil docket sheet.

replnee nor su

erence of the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

CIVIL COVER SHEET

pyle the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

ele Anderson FS

1318 West Hunting Park Avenue
Philadelphia, PA 19140
(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c Attorneys (Firm Name, Address, and Telephone Number)
Graham F. Baird, Law Office of Eric A. Shore

2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia, PA 19102
Tel: 267-546-0131

Philadelphia

AN ANT Maintenance, Inc,
286 Broad Street,

Red Bank, NJ 07701
County of Residence of First Listed Defendant | Monmouth
(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attormeys (If Known)

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

01 U.S, Government {3 Federal Question
Plaintiff (U.S. Government Not a Party)
© 2. U.S. Government O 4 Diversity

Defendant (indicate Citizenship of Parties in Hem fl)

 

IIT.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State QO 1 GO 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State O 2. © 2 Incorporated and Principal Place O5 o5
of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation 06 O86

Foreign Country

 

IV. NATURE OF SUIT (Place an "X" in One Bax Only)

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure OF 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine O 310 Airplane O 365 Personal Injury - of Property 2] USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal © 835 Patent - Abbreviated O 460 Deportation
Student Loans 6 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle O 370 Other Fraud @& 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cable/Sat TV
6 160 Stockholders’ Suits O 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O} 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (403(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
O 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) O 89) Agricultural Acts
O 362 Personal Injury - Product Liability O 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information

 

CIVIL RIGHTS
O 440 Other Civil Rights
0 441 Voting
O 442 Employment
O 443 Housing/
Accommodations

PRISONER PETITIONS
Habeas Corpus:
O 463 Alien Detainee
© 510 Motions to Vacate
Sentence
O 530 General

| REAL PROPERTY

O 210 Land Condemnation

0 220 Foreclosure

0 330 Rent Lease & Ejectment
© 240 Torts to Land

© 245 Tort Product Liability

 

Act

O 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of

FEDERAL TAX SUITS
O 870 Taxes (U.S. Plaintiff
or Defendant)
O 871 IRS—Third Party
26 USC 7609

O 790 Other Labor Litigation
O 791 Employee Retirement
Income Security Act

 

 

O 290 All Other Real Property O 445 Amer. w/Disabilities - | 535 Death Penalty

IMMIGRATION State Statutes

 

Employment Other:
0 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other O 550 Civil Rights

O 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

O 448 Education

 

 

 

0 462 Naturalization Application
O 465 Other Immigration
Actions

 

 

 

V. ORIGIN (Place an "X" in One Box Only)

{1 Original O2 Removed from O 3  Remanded from OG 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

43 P.S. § 260 et seq.

Brief description of cause:

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do nof cite jurisdictional statutes untess diversity):

Violation of the Fair Labor Standards Act

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: MW Yes (ONo
VIII. RELATED CASE(S)
ins lons).
IF ANY (See instructions, JUDGE DOCKET NUMBER

 

 

DATE
lo fafia

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

sion ge OF ATTORNEY OF RECORD

L4 JA.
U

APPLYING IFP

JUDGE

Cet TL? -
TT

MAG. JUDGE
Case 2:19-cv-04711-WB Document 1 Filed 10/10/19 Page 2 of 11

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: \4l A Wwe Vy Thonn Pak Art, ehy la Ark A PA A { Ly b
Address of Defendant: “2 ly nad Strict, Rod frank , NJ ot tO!
Place of Accident, Incident or Transaction: 7 YF (Anna \che ra Awe ; CALs loin PA 40 3 (y

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. _ Is this case related to property included in an earlier numbered suit pending or within one year Yes [] No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

us

Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ ] No
numbered case pending or within one year previously terminated action of this court?

IY

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [] No
case filed by the same individual?

  

I certify that, to my knowledge, the within case [1 is / isnot related to any case now pesfding or within one year previously terminated action in
this court except as noted above.

pate: LO/AAA é ( A242

Antorney-at-Law / Pro Se Plaintiff Attarney ID. # {if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl i. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[CJ 2. FELA L] 2. Airplane Personal Injury
[J 3. Jones Act-Personal Injury [] 3. Assault, Defamation
1 4. Antitrust [] 4. Marine Personal Injury
C] 5. Patent [] 3. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights (J 7. Products Liability
[] 8. Habeas Corpus [J] 8. Products Liability - Asbestos
L] 9. Securities Act(s) Cases ( 9. Allother Diversity Cases
a 10. Social Security Review Cases (Please specify):
Il.

All other Federal Question Cases
(Please specify): F 4 SA (eu PLO Yuewr)

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Crh E- Au AA , counsel of record or pro se plaintiff, do hereby certify:

[7] Porsuane to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

pate:___ L0JA/\ 4 (Ze_[) A042

Attorney-at-Law / Pro Se Plaintiff Attorney D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (52015)

 
Case 2:19-cv-04711-WB Document 1 Filed 10/10/19 Page 3 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Jessie Ondurcen
(Wen to Prey Munt NAME, IAC, NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

CIVIL ACTION

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. 7
WANA Cabin Bud Jee Andy
Date © Attorney-at-law Attorney for
L07-SuG- O13) WUC: Guuy- 6124 Oram b@ eit Nar .con
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-04711-WB Document1 Filed 10/10/19 Page 4 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

JESSIE ANDERSON,
JURY DEMANDED
Plaintiff,
Civil Action No.
v.
ALLBRITE PROPERTY
MAINTENANCE, INC
Defendant.
COMPLAINT

Plaintiff, Jessie Anderson, by and through his undersigned counsel, hereby files this

Complaint against Defendant Allbrite Property Maintenance, Inc. and avers as follows:

I. PARTIES AND JURISDICTION
I, Plaintiff, JESSIE ANDERSON (hereinafter “Plaintiff” or “Anderson”), is an adult

individual residing in Philadelphia, Pennsylvania.

2. Defendant, ALLBRITE PROPERTY MAINTENANCE, INC.. (hereinafter
“Defendant” or “Allbrite”) is a New Jersey corporation with a corporate headquarters at 286

Broad Street, Red Bank, New Jersey.

3. At all times relevant herein, Defendant was an “employer” of Plaintiff within the
meaning of the Fair Labor Standards Act and the Pennsylvania Wage Payment and Collections

Law.
Case 2:19-cv-04711-WB Document1 Filed 10/10/19 Page 5 of 11

4. This Court has original subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331 because the claims herein arise under the laws of the United States, the FLSA.
This Court has supplemental jurisdiction over related state law claims because they arise out of

the same circumstances and are based upon a common nucleus of operative fact.

5: This Court has jurisdiction over the Defendant as the Defendant employed

Plaintiff at the Eaton Aerospace Building, 24 E. Glenolden Avenue, Glenolden, Pennsylvania.

6. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and
(b)(2) because Defendant conducts business in this judicial district and because a substantial part

of the acts and/or omissions giving rise to the claims set forth herein occurred in this judicial

 

district.
Il. FACTUAL ALLEGATIONS
7. Defendant Allbrite is a company providing commercial cleaning and janitorial
services.
8. Defendant is an employer covered by the record-keeping minimum wage, wage

payment and overtime pay mandates of the Fair Labor Standards Act (“FLSA”).

9. At all times material hereto, Defendant hired Plaintiff to work as a janitor in a
facility located in Glenolden, Pennsylvania.

10. While working as a janitor for Defendant, Mr. Anderson routinely worked
between eighty-one and ninety hours per two week pay period, thus making him eligible for
overtime compensation for hours worked over forty hours per one week period.

11.  Atall times relevant to this complaint, Plaintiff's base rate of pay was set by the

Defendant at $14.00 per hour.
Case 2:19-cv-04711-WB Document 1 Filed 10/10/19 Page 6 of 11

12. While employed by Defendant, Plaintiff often worked more than forty (40) hours
per week.

13. Despite working more than forty (40) hours per week, the Plaintiff never received
overtime pay at a rate of $21.00.

14. Each and every hour that Plaintiff worked for Defendant was paid at the straight
time rate of approximately $14.00 per hour.

15. Plaintiff has made several complaints to Defendant that he should be compensated
for his overtime hours, yet Defendant has refused to compensate the Plaintiff for the overtime
hours.

16. Throughout Plaintiff's employment with Defendant, Plaintiff was not an
“exempt” employee as defined under the FLSA.

17. On or about October 9, 2019, after again complaining that he was owed overtime

wages, Defendant terminated Plaintiff's employment.

Ill. CAUSES OF ACTION
COUNTI

Violation of the Fair Labor Standards Act
(Failure to Pay Overtime Compensation)

18. Plaintiff incorporates by reference Paragraphs 1 through 17 as if fully set for

herein.

19. At all times relevant herein, Defendant was an “employer” within the meaning of
the FLSA.

20. At all times relevant herein, Defendant was responsible for paying wages to
Plaintiff.
Case 2:19-cv-04711-WB Document1 Filed 10/10/19 Page 7 of 11

21. At all times relevant herein, Plaintiff was an “employee” of Defendant within the

meaning of the FLSA.

22. Plaintiff was not an “exempt” employee for purposes of the overtime provisions

of the FLSA.

23. Defendant failed to pay Plaintiff for hours he worked greater than forty (40) per

workweek.

24. Under the FLSA, an employer must pay an employee who is not exempt from the
overtime provisions of law at least one and one-half times his base rate for each hour worked

more than forty (40) hours per workweek.

25.  Defendant’s violations of the FLSA include not paying Plaintiff any overtime pay

for overtime hours spent above the forty hours Plaintiff worked each week.

26.  Defendant’s conduct in failing to pay Plaintiff was willful and not based upon any

reasonable interpretation of the law.

27. As aresult of Defendant’s unlawful conduct, Plaintiff has suffered damages as set

forth herein.

COUNT II
VIOLATION OF THE WAGE PAYMENT AND COLLECTION LAW
43 P.S. § 260 et seq.
28. Plaintiff incorporates the paragraphs set forth above as if fully set forth at length
herein.

29. As set forth above, Defendant has failed to pay Plaintiff's wages (as defined in 43

P.S. § 260.2a) despite Plaintiff's reasonable demand to do so.
Case 2:19-cv-04711-WB Document1 Filed 10/10/19 Page 8 of 11

30. As a direct and proximate cause of Defendant’s failure to pay wages, Plaintiff has
suffered economic loss.
31. | Defendant’s conduct in failing to pay Plaintiff properly was willful and was not

based upon any reasonable interpretation of the law.

32. Asaresult of Defendant’s unlawful conduct, Plaintiff has suffered damages as set

forth herein.

COUNT III
FLSA--RETALIATION
(29 U.S.C.A. § 215(a)3)
(Plaintiff v. Defendant)

33. Plaintiff incorporates paragraphs 1-32 as if fully set forth at length herein.

34. At set forth above, Plaintiff made a complaint about his wages, excessive hours
and overtime, and as such, Plaintiff was engaged in protected activity under the Fair Labor
Standards Act, 29 U.S.C.A. § 215(a)(3).

35; Defendant took adverse action against Plaintiff by terminating his employment.

36. As set forth above, Plaintiff's participation in protected activity was a motivating
factor in Defendant’s decision to terminate his employment.

37. As such, Defendant’s decision to terminate Plaintiff's employment is a retaliatory
action prohibited by the Fair Labor Standards Act, 29 U.S.C.A. § 215(a)(3) Fair Labor Standards
Act, 29 U.S.C.A. § 215(a)(3).

38. Asa proximate result of Defendant’s conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff
Case 2:19-cv-04711-WB Document1 Filed 10/10/19 Page 9 of 11

also sustained work loss, loss of opportunity, and a permanent diminution of earning power and
capacity and a claim is made therefore.

39. Asa result of the conduct of Defendant’s owners/management, Plaintiff hereby
demands punitive damages.

40. Pursuant to the Fair Labor Standards Act, 29 U.S.C.A. § 210 et seq., Plaintiff
demands attorneys fees and court costs.

IV. RELIEF REQUESTED

WHEREFORE, Plaintiff Jessie Anderson demands judgment in his favor and against

Defendant and that this Court enter an Order providing that:

A. Defendant is to compensate, reimburse, and make Plaintiff whole for any and all
pay and benefits he would have received had it not been for Defendant’s illegal actions,
including but not limited to past lost earnings and overtime earnings not paid. Plaintiff should be
afforded those benefits illegally withheld;

B. Plaintiff is to be awarded liquidated damages as applicable under the Fair Labor
Standards Act and Pennsylvania Wage Payment and Collection Law in an amount equal to the
actual damages in this case.

C. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorneys’ fees as provided by applicable federal and state law.

D. Any other further relief this Court deems just proper and equitable.
Case 2:19-cv-04711-WB Document1 Filed 10/10/19 Page 10 of 11

Date: October 9, 2019

 

LAW OFFICES OF ERIC A. SHORE,P.C.

GRAHAM F. BAIRD, ESQUIRE (Pa. Id. No. 92692)
Two Penn Center, Suite 1240

1500 John F. K Boulevard

Philadelphia, PA 19110

Tel.: (267) 546-0131

Fax: (215) 944-6124

Email: grahamb@ericshore.com

Attorney for Plaintiff, Jessie Anderson
Case 2:19-cv-04711-WB Document1 Filed 10/10/19 Page 11 of 11

VERIFICATION

I, Jessie Anderson, verify that the statements made in the foregoing Civil Action
Complaint are true and correct to the best of my knowledge, information and belief.

I understand that false statements herein made are subject to penalty of law, relating to
unsworn falsification to authorities.

1019/19 pet Ardirgory

(Date Signed) Jessie Anderson

 

 
